UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6051


KENDELL ALEXANDER,

                  Petitioner – Appellant,

          v.

D. R. STEPHENS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-hc-02146-D)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kendell Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kendell      Alexander,        a   federal       prisoner,        filed    a

petition        under   28    U.S.C.    § 2241     (2012),       raising    due    process

claims and challenging the loss of good-time credits as a result

of   a       disciplinary     conviction.          The   district       court     rejected

Alexander’s         claims    and    denied    a   certificate      of     appealability

(“COA”)        on   January    16,     2013.       On    March    27,    2013,     at     the

earliest, Alexander filed a motion for a COA and a motion to

extend the time to file an appeal, see Fed. R. App. P. 4, which

the district court denied.                The court also denied Alexander’s

Fed. R. Civ. P. 59(e) motion.

                Alexander filed a timely notice of appeal from the

district court’s orders denying his motions for a COA, to extend

the appeal period, and for reconsideration.                         Because Alexander

failed to challenge in his informal appellate brief the court’s

reasons for denying relief, he has forfeited appellate review of

those orders.           See 4th Cir. R. 34(b) (limiting review to issues

raised in informal brief).              Accordingly, although we grant leave

to proceed in forma pauperis, we affirm the district court’s

orders. *

         *
       In his informal brief, Alexander repeats the due process
claims he raised in his § 2241 petition. To the extent he seeks
to appeal the district court’s order denying § 2241 relief, we
do not have jurisdiction to review that order. See Fed. R. App.
P. 4(a)(1)(B), (a)(5).


                                               2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3